Citation Nr: 1525079	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-28 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an overpayment of education benefits was properly created.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran failed to report for a Travel Board hearing before the Board in June 2014.  He has not requested that the hearing be rescheduled.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2012, the Veteran was provided three Demand Letters from the Debt Management Center, indicating indebtedness for $346.42, for $687.85, and for $300.00.  The Debt Manager Center sent the Veteran's educational institution Demand Letters in July 2011 and February 2012, indicating a debt of $7,080.00.  

It is unclear from the record how the amount of $7,588.87 was calculated as owed from the Veteran.  It is also unclear why the RO sent the Veteran a letter in August 2012 indicating that he owed $807.99, an amount replicated in no other document.  Basically, there is no agreement between the Demand Letters sent to the Veteran from the Debt Management Center, letters of indebtedness from the Atlanta RO, and the August 2013 statement of the case.  On remand, the Agency of Original Jurisdiction (AOJ) must conduct an audit of what the Veteran owes in the context of his education benefits, provide that information to the Veteran, and also provide him information concerning a request for waiver of the owed monies consistent with the amount the audit finds was the amount owed (originally owed if the overpayment has been repaid while this appeal is pending).

The Board additionally notes that the Veteran contended on his VA Form 9 attachment, dated October 2013, that the $7,241.95 disbursement from his school was due to Pell grant monies owed to him.  However, the December 2012 ledger card submitted by the Veteran indicates only some Pell grant money was disbursed to him after receipt, with most of it being retained by his educational institution to be used for tuition fees.  On remand, the AOJ should request that the Veteran provide any and all information in his possession concerning his Pell grants.


Accordingly, the case is REMANDED for the following action:

1.  Conduct an audit of the Veteran's VA education benefits.  This audit must provide detailed information of what VA education benefits were paid to or on behalf of the Veteran, how the overpayment was created, the original amount of the overpayment, and the monthly decrease in the original overpayment amount due to the monthly recoupment.  

2.  Provide the Veteran an audit of this account in writing, which clearly shows the calculation of the overpayment and the recoupment.  The audit and accompanying letter must clearly explain to the Veteran the creation of the entire amount of the overpayment assessed against him, and should include information about a waiver of indebtedness.  He must be provided an appropriate opportunity to respond. 

3.  Provide the Veteran with appropriate notice concerning the amount of overpayment (using the amount found by the audit).  The Veteran should also be requested to submit any additional relevant evidence in his possession, to include any any and all information in his possession concerning his Pell grants.

4.  After completing the above actions, and any other development which may be indicated by a response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



